Case 1:19-cv-03185-RDM Document 90-6 Filed 05/18/20 Page 1 of 11




            EXHIBIT F
      Case 1:19-cv-03185-RDM Document 90-6 Filed 05/18/20 Page 2 of 11




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 ENZO COSTA, et al.,

                     Plaintiffs,

 v.                                             Civil Action No. 19-3185 (RDM)

 BARBARA BAZRON, et al.,

                     Defendants.


                       DECLARATION OF ATIYA JACKSON

      I, Atiya Jackson, declare and state as follows:

      1.     I am over the age of eighteen (18) years, am competent to testify to the

matters contained in this declaration, and testify based on my personal knowledge

acquired in the course of my official duties.

      2.     I am the Director of the Accountability Administration at the

Department of Behavioral Health (DBH). I assumed this role in 2012 and have

remained in this role continuously since then. In my position, I oversee mental health

community residence facility (MHCRF) licensure, quality improvement, incident

management and compliance monitoring. Through my position, I am aware of

MHCRF operations, particularly as they relate to the COVID-19 emergency.

      3.     DBH licenses MHCRFs to provide community-based supervised care

and a home-like environment to individuals with a principal diagnosis of mental

illness who require twenty-four-hour on-site staff supervision, monitoring, and
      Case 1:19-cv-03185-RDM Document 90-6 Filed 05/18/20 Page 3 of 11




assistance with activities of daily living. Each MHCRF is licensed to house a specified

number of residents as reflected on its DBH license.

      4.     DBH has not relaxed MHCRF admission standards during the COVID-

19 emergency. Consistent with Title 22-A, District of Columbia Municipal

Regulations, Chapter 38, DBH expects that all MHCRF providers will fill all licensed

MHCRF vacancies with qualified applicants, and that MHCRF providers consider

applicants from Saint Elizabeths Hospital (SEH) equally to non-SEH applicants.

      5.     The DBH Office of Accountability has communicated directly with

MHCRF operators who have expressed reluctance with admitting new residents from

SEH. Following notice on May 1, 2020, that an MHCRF provider was refusing to

admit any new residents during the COVID-19 emergency, I communicated directly

with the provider on May 5, 2020, to explain the requirements in Mayoral Order 2020-

63 to quarantine new admissions, and explained that the provider was not authorized

to refuse to accept new residents. I explained that if the MHCRF provider refused to

admit new residents, DBH would reduce his MHCRF license and the per diem

contract amount to reflect the actual number of beds he was willing to fill in the

MHCRF. DBH plans to follow-up with this provider the week of May 18, 2020. DBH

had conversations with two other MHCRF providers who were reluctant to accept

SEH admissions on May 1, 2020, May 7, 2020, May 9, 2020, May 14, 2020 and May

17, 2020.

      6.     DBH also issued a bulletin dated May 13, 2020, signed by DBH Director

Dr. Barbara Bazron, to all providers explaining the requirements to accommodate



                                          2
      Case 1:19-cv-03185-RDM Document 90-6 Filed 05/18/20 Page 4 of 11




and quarantine new residents during the COVID-19 emergency. The bulletin is

included as Attachment A.

      I declare under the penalty of perjury that the foregoing is true and correct to

the best of my knowledge, information, and belief.



May 18, 2020                           _______________________
DATED                                   ATIYA JACKSON




                                          3
Case 1:19-cv-03185-RDM Document 90-6 Filed 05/18/20 Page 5 of 11




ATTACHMENT 1
        Case 1:19-cv-03185-RDM Document 90-6 Filed 05/18/20 Page 6 of 11




                                                                          District of Columbia
                                                               Department of Behavioral Health


                                                                                 Bulletin ID: 125
Bulletin Title: Guidance to Operators of Community-based Residences and Facilities to
Comply with Mayor’s Order 2020-063

On March 11, 2020, Mayor Muriel Bowser issued Mayor’s Orders 2020-45 and 2020-46, which
declared a public emergency and a public health emergency in the District of Columbia in response
to the novel coronavirus (COVID-19) pandemic. In meeting the challenges and issues that have
developed for vulnerable populations, the Mayor issued Mayor’s Order 2020-063 (Mayor’s
Order), dated April 15, 2020, which establishes requirements for community-based residences to
ensure the safety of residents and employees. These requirements apply to residential providers
that are licensed, certified and/or contracted by the Department of Behavioral Health (DBH).
There are currently 96 Mental Health Community Residence Facilities (MHCRF) licensed by
DBH pursuant to 22-A DCMR § 3800, 27 Substance Use Disorder (SUD) residential facilities
certified by DBH pursuant to 22-A DCMR § 6300 and two DBH-contracted crisis bed facilities.

DBH is providing guidance to residential providers that outlines the requirements to comply with
the Mayor’s Order.1 Furthermore, Bulletin ID 125 shall serve as a DBH emergency policy that
applies to all DBH-licensed MHCRF providers, DBH-certified SUD residential providers, and
DBH-contracted crisis bed facilities. This bulletin shall be effective immediately.

Exclusion and Screening Protocols

Residential providers must create and implement an exclusion and screening process, including
the following:

    1. Residential providers must exclude all non-essential visitors and non-essential personnel
       from entering the facility. Only employees necessary to meet the facility’s operational
       requirements and the following essential visitors shall be permitted to enter the facility:
          a. Hospice care workers;
          b. Emergency personnel;
          c. Lawyers or legal guardians approved for in-person visits with a client;
          d. Licensed, certified or registered healthcare professionals, including an allied health
              professional from whom services cannot safely and effectively be provided via
              telehealth;

1
 The full text of the Mayor’s Order can be found at:
https://coronavirus.dc.gov/sites/default/files/dc/sites/coronavirus/publication/attachments/Mayors
Order2020.063.pdf
       Case 1:19-cv-03185-RDM Document 90-6 Filed 05/18/20 Page 7 of 11



         e. Individuals present for youth or emergency hearings held at a District government
            facility;
         f. Compassionate care visits for end of life care for an individual who does not have
            COVID-19, and
         g. Regulators, auditors, or court-appointed investigators.

  2. Residential providers must maintain a daily log of employees and essential visitors who
     enter and exit the facility, including the time and date of entry and the purpose of the visit.
  3. Residential providers must check the body temperature of each employee and essential
     visitor entering the facility. Anyone registering a temperature of 100.4 degrees Fahrenheit
     or above shall be prohibited from entering the facility.
  4. Residential providers must screen each employee and essential visitor who enters the facility
     by asking the following questions:
        1. Do you currently have any COVID-19 symptoms?
        2. Have you been in contact with anyone recently diagnosed with COVID-19?

  Anyone who answers “yes” to either question must be prohibited from entering the
  facility.
  Please note that emergency personnel are exempt from the screening questions.

Social Distancing Protocols

Residential providers must ensure that residents, employees and essential visitors adhere to social
distancing guidelines, including not shaking hands or engaging in any other unnecessary physical
contact. Further, residential providers must cancel all group activities, except those required to
address a medical need. Residential providers must ensure social distancing at mealtime by
restricting all seating in communal dining areas, and allowing residents to pick up grab and go
meals. If this is not feasible, the residential provider must ensure proper social distancing by
spacing the residents at least six feet apart in communal dining areas or staggering mealtimes.

Residential providers must ensure social distancing in shared bedrooms by providing at least six
feet of space between beds and having residents sleep head to toe.

To accommodate social distancing and proper visitor practices, residential providers must
encourage and facilitate videoconference or telephone visits with residents for non-essential
visitors. Additionally, residential providers must provide secure and private videoconference or
telephonic communication platforms for telemedicine, lawyers and legal guardians.

Residential providers must provide all employees with a printed copy of guidance highlighting the
requirements for hand washing and social distancing. If possible, employee workstations should
be spaced at least six feet apart.
Personal Hygiene, Personal Protective Equipment (PPE) and Cleaning Protocols

Consistent hand hygiene is essential to reduce the spread of the coronavirus. Residents, employees
and essential visitors must wash their hands for at least twenty seconds or disinfect their hands



                                                                                        Page |2
       Case 1:19-cv-03185-RDM Document 90-6 Filed 05/18/20 Page 8 of 11



with an alcohol based hand sanitizer frequently throughout the day, including immediately upon
entering the facility. To facilitate appropriate handwashing practices, residential providers must
provide hand sanitizing products throughout the facility, including at the entry and exit. DC Health
has developed posters on personal hygiene that the residential provider should display throughout
the facility.2

To further facilitate employee hand hygiene, residential providers must ensure that all employees
have consistent access to:
          a. Running water and soap;
          b. Tissues and lined trash receptacles that are frequently emptied;
          c. Store-bought alcohol-based hand sanitizer (containing at least sixty percent alcohol),
              and
          d. Disinfectant sprays or wipes.

Residential providers must follow DC Health guidance on masks and coverings for residents, staff
and essential visitors.3 Specifically, residential providers must provide face masks or coverings
for all employees who provide direct individual care and for any employees who handle food or
are involved in food preparation. If the residential provider is unable to obtain face masks, it
should request masks from the Local Strategic Medical Supply. Residential providers must also
provide cloth face coverings for residents. However, gloves, gowns, and face shields should be
reserved for aerosolized procedures like nebulizer treatments and CPAP treatments. Residential
providers should post DC Health guidance on masks and facial coverings throughout the facility.4

Residential providers must ensure that facilities are regularly cleaned and disinfected. High-touch
surfaces and shared equipment (i.e. doorknobs, handrails, etc.) must be disinfected throughout the
day. Residential providers shall clean and disinfect the facility pursuant to guidelines established
by the Center for Disease Control (CDC).5

Residential providers must inform all employees in writing that they should not come to work if
sick and of applicable paid leave provisions, if any.




2
  Please visit https://coronavirus.dc.gov/page/translated-materials-0 to access the posters in
multiple languages.
3
  For more information, please visit:
https://coronavirus.dc.gov/sites/default/files/dc/sites/coronavirus/page content/images/DCHealth
  Guidance for Essential Non-
Healthcare_Workers_on_How_to_Stay_Safe_In_The_Workplace.pdf
4
  A DC Health poster about face masks in multiple languages can be accessed at:
https://coronavirus.dc.gov/page/translated-materials-0
5
  Please visit https://coronovaris.dc.gov for cleaning guidelines.



                                                                                        Page |3
          Case 1:19-cv-03185-RDM Document 90-6 Filed 05/18/20 Page 9 of 11



Protocols for Suspected COVID-19 Cases

Any employee who observes a resident displaying symptoms consistent with COVID-19 shall
immediately notify their supervisor. Symptoms include the following:6
   a. Cough;
   b. Shortness of breath or difficulty breathing; or
   c. At least two of the following symptoms:
          i. Fever;
          ii. Chills;
          iii. Repeated shaking with chills;
          iv. Muscle pain;
          v. Headache;
          vi. Sore throat; or
          vii. New loss of taste or smell.

If a resident is experiencing symptoms consistent with COVID-19, the residential provider must
contact the resident’s primary care physician, or 911 if the resident is experiencing a health
emergency. The residential provider must follow the guidance of the resident’s primary care
physician and DC Health regarding COVID-19 testing. To schedule COVID-19 testing for an
employee or to assist a resident, please contact the Testing Triage Center at (855) 363-03333. For
Medicaid beneficiaries in need of transportation for testing, or transportation for medical
appointments please contact the MTM reservation line at 1-866-796-0601. You may also email
CO-DC@mtm-inc.net for any questions or concerns regarding MTM transportation.

A residential provider must follow DC Health quarantine and/or isolation guidance for suspected
COVID-19 cases.7 Further, a residential provider who suspects that an employee or resident may
be COVID-19 positive must clean and disinfect the facility in accordance with CDC guidelines,
as discussed above.

Protocols for Confirmed COVID-19 Cases

When a resident or employee tests positive for COVID-19, the residential provider shall institute
quarantine and/or isolation measures in accordance with DC Health guidance. Residential
providers should consult DC Health for the latest quarantine guidelines. However, at a minimum,
a residential provider must ensure that the facility maintains separate quarantine units for (1) newly
admitted individuals, who should be quarantined for fourteen days if feasible; and (2) individuals
known or suspected to be COVID-19 positive. These groups should be kept separate from each
other and the rest of the facility. If possible, the residential provider should designate a cohort of
staff to care for COVID-19 positive residents. Further, the residential provider must ensure that
the facility is cleaned and disinfected pursuant to CDC guidelines, as discussed above.



6
    For a current list of symptoms, please visit https://coronavirus.dc.gov.
7
    For current quarantine guidance, please visit https://coronavirus.dc.gov.



                                                                                          Page |4
       Case 1:19-cv-03185-RDM Document 90-6 Filed 05/18/20 Page 10 of 11



Any resident who shared a common area with a COVID-19 positive resident or employee should
be screened through:
    a. A temperature check;
    b. A questionnaire regarding COVID-19 symptoms, and
    c. A COVID-19 test as soon as practicable.

Residential providers must report all confirmed COVID-19 cases among facility residents and
employees as follows:
   a. Upon receipt of a positive COVID-19 test result for a resident or employee, the residential
       provider must notify the Core Service Agency (if applicable) of all residents in the facility.
       Absent a valid release of information, the residential provider shall not release any
       protected health information (PHI) under the Health Insurance Portability and
       Accountability Act (HIPAA), and shall only advise that someone in the facility tested
       positive for COVID-19.
   b. The residential provider shall notify DBH and DC Health when anyone in the facility tests
       positive for COVID-19, including submitting Major Unusual Report to DBH pursuant
       DBH Policy 480.1A.

Residential providers must permit any resident who left the facility for care at a community
hospital for COVID-19 or any other approved reason to return to the facility.


Residential providers should be prepared to house residents with COVID 19. They should be
able to appropriately isolate a resident with COVID from other non-infected residents. They
should also be able to effectively quarantine a new resident away from other residents if there is
a concern they were exposed to someone with COVID 19. If a resident is returning with a
COVID-19 diagnosis they do have to remain in isolation until they are cleared using the two
negative tests method.


Continuity of Operations Plan

Every facility must have an updated Continuity of Operations Plan (COOP) to provide for
continued resident care if a large number of staff become sick or if the facility is evacuated. The
COOP must also identify alternative locations within each facility or alternative licensed or
certified facilities where quarantine and isolation functions can be carried out, where applicable
and possible. Residential providers must provide updated COOPs to the Accountability
Administration by 5:00 pm on May 15, 2020 for approval. For technical assistance, please contact
Shannon Goodhue, Director, Disaster Behavioral Health and Support Collaborations.

Enforcement

DBH will enforce these provisions through frequent compliance checks and other mechanisms
conducted by the Accountability Administration. Failure to comply with any provision of this
bulletin shall result in the issuance of DBH sanctions against the facility. Please note that the




                                                                                         Page |5
Case 1:19-cv-03185-RDM Document 90-6 Filed 05/18/20 Page 11 of 11
